On Rehearing.
In the original opinion, among other things, we said: “ * * * that during the time the [test] well was ’being drilled, he [appellee] made inquiries as to its progress, and attempted to dispose of the acreage contracted for.” And, at another place, we said: “The record discloses that the test well provided for in the contract was drilled to the required depth, from which appellee benefited by having the acreage, under contract to him, tested, and was afforded an opportunity to make profitable sales, which he attempted to consummate; ⅜ ⅜ ⅜;
The accuracy of these statements is challenged in the motion for rehearing, appel-lee contending that his testimony goes no further than to show only one occasion when he said to a third party that he was interested in selling some oil leases; that *706no affirmative step or act was taken by ap-pellee which could lead to the conclusion that he ever accepted any rights under the written instrument or attempted to convey any right, title or interest in the lands involved ; and, at another place in the motion for rehearing, appellee states: “The undisputed evidence shows that appellee never * * * attempted to sell or convey any rights to oil and gas in place,” etc.
Although we deem the matter mentioned purely evidentiary and not vital to any controlling issue, yet, as the accuracy of our statements has been challenged, we will reproduce appellee’s testimony, from which our conclusions were drawn. He testified in substance that his friend, Mr. M. P. Wilson, first suggested that they go in fifty-fifty and acquire the acreage in question; that he (appellee) would be notified as the test well progressed; that they would have plenty of time, and “We will sell this stuff off as my friend notifies me and the hole (test well) goes down, and we will sell this stuff off and you wont be out but your $250 (cash payment made).” To this, ap-pellee answered, “Well, that’s all right”; and that, within two or three weeks after signing the contract, he ’phoned his friend Wilson to ascertain “how the hole (test well) was coming on”; who said, “It’s coming along very fair.” “I says Well, what about it? Have you sold anything or had any offer ?’ he says ‘No,’ but he had a letter from the Magnolia Petroleum Company where they wanted to buy some acreage, but they didn’t want any majors in on it, and I says Well, I will come over to your office’ and I went over to the office.” After seeing the letter, appellee proceeds with his testimony: “So I says Well, that seems to be all right; the hole (test well) seems to be progressing — get in and sell it.’ He (meaning Wilson) says ‘all right’ and says ‘Have you got any friend you want to sell it to?’ and I says ‘No, I haven’t got any friends’ — I wasn’t in on that deal at all to sell it.” Wilson said “Well, he would try to see what he could do, and the first thing I knew, the darned hole (test well) was finished and some attorney ’phoned up to me and said they had a draft for me to pay. I said Well you get hold of Mr. M. P. Wilson and take that itp with Mr. Wilson about that draft.’ I says ‘For the love of Mike! It looks like you bored that hole (test well) overnight.’ ” Appellee testified further that he figured it would take several months to drill a 5,000-foot well; that when Wilson showed him the Magnolia Company letter, appellee said “Well, I will just sell some of the stuff.” Again he said, “I never expected to pay another penny (meaning in addition to the cash payment of $250), because Wilson told me emphatically that he could sell it.”; testified further that, during the progress of the drilling, he ’phoned once or twice for information in regard to the matter; was asked “Well, why didn’t you go ahead and sell some of that land to Magnolia? A. Well, I couldn’t answer that; it seems to me that well got down so quick I couldn’t negotiate with them or Wilson.”
We think it perfectly obvious, from ap-pellee’s own testimony, that he thought it would take several months to drill the test well to the depth required, and that, in the meantime, through his friend and associate, Mr. Wilson, profitable sales could be made of the acreage, enabling him to pay off the note from proceeds of the sales. However, the well was finished sooner than expected, and was a disappointment. Ap-pellee expressed his disappointment and chagrin by statements that the first thing he knew, “the darned hole was finished” and when an attorney demanded payment of the note, among other things, said, “For the love of Mike! It looks like you bored that hole overnight.”
We do not think the statements challenged by appellee were overdrawn, but fully sustained by plaintiff’s testimony set out above. We have duly considered all grounds set up in the motion for rehearing and, finding same without merit, the motion is overruled.